Citation Nr: 0500503	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  04-03 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for pes planus and 
tibial torsion of the right foot, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for pes planus and 
tibial torsion of the left foot, currently evaluated as 10 
percent disabling.  

3.  Entitlement to service connection for an eye disability, 
as secondary to service-connected left and right foot pes 
planus and tibial torsion.  

4.  Entitlement to service connection for a left shoulder 
disability, as secondary to service-connected left and right 
foot pes planus and tibial torsion.  

5.  Entitlement to service connection for a right shoulder 
disability, as secondary to service-connected left and right 
foot pes planus and tibial torsion.  

6.  Entitlement to service connection for a hypertension, as 
secondary to service-connected left and right foot pes planus 
and tibial torsion.  

7.  Entitlement to service connection for a neck disability, 
as secondary to service-connected left and right foot pes 
planus and tibial torsion.  

8.  Entitlement to service connection for a left hip 
disability, as secondary to service-connected left and right 
foot pes planus and tibial torsion.  

9.  Entitlement to service connection for a right hip 
disability, as secondary to service-connected left and right 
foot pes planus and tibial torsion.  

10.  Entitlement to service connection for a low back 
disability, as secondary to service-connected left and right 
foot pes planus and tibial torsion.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
September 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision.  The veteran 
filed a notice of disagreement (NOD) in September 2003, and 
the RO issued a statement of the case (SOC) in February 2004.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later in February 2004.  

In April 2004, the veteran testified during a hearing at the 
RO; a transcript of that hearing is of record.  

In September 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is also of record.  
During the hearing, the veteran submitted to the Board 
additional evidence accompanied by a waiver of initial RO 
consideration.  The Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.800 (2004).  

These matters on appeal are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  


REMAND

In a June 2003 VA Form 21-4142 (Authorization and Consent to 
Release Information to VA), the veteran noted that he had 
received treatment at the White River Junction VA Medical 
Center (VAMC) for hypertension in the 1980's.  He also noted 
that he received treatment at the White River Junction VAMC 
for back, hip, neck, and shoulder disorders during the period 
August 2002 to May 2003.  White River Junction VAMC treatment 
records, dated from November 2002 to March 2004, are 
associated with the claims file.  During his September 2004 
videoconference hearing, the veteran testified that, " . . I 
have been treated by the VA from the early [1980's] by 
different doctors . . . there should be some other records 
around."  

In this case, the veteran appears to be identifying medical 
treatment at the White River Junction VAMC since the 1980's.  
It is not apparent the extent of treatment or for which 
disorders he was treated.  As the claims file currently 
reflects only those treatment records from November 2002 to 
the present, and as VA has a duty to request all available 
and relevant records from federal agencies, the Board finds 
that the RO should obtain any additional available treatment 
records from the White River Junction VAMC.  See 38 C.F.R. § 
3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  

To assist the RO in obtaining any available medical records 
from the White River Junction VAMC, the veteran is advised 
that he should specifically identify the disabilities for 
which he was treated and the specific time period(s) during 
which treatment occurred.  38 C.F.R. § 3.159(c)(2)(i).  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication should also 
include the evidence submitted directly to the Board in 
September 2004.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should request that the 
veteran identify any and all medical 
treatment he received at the White River 
Junction VAMC from the 1980's until 
November 2002.  The RO should obtain all 
medical records associated with any 
identified treatment and must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to the veteran's 
claims on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority (to include that 
evidence submitted directly to the Board 
in September 2004).  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, and clear reasons and bases 
for all determinations, and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




